Citation Nr: 9905170	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to January 
1995.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claim for service 
connection for a bilateral foot disorder, and which denied 
his claim for an evaluation in excess of 10 percent for 
prostatitis.  The veteran filed timely appeals, and the case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefits sought on appeal.  He maintains, in substance, that 
he was treated for bilateral foot problems in service, and 
continues to suffer from foot pain.  He asserts that the 
medical evidence submitted shows continuity of symptomatology 
with respect to this problem.  In addition, the veteran 
maintains that he should be entitled to at least a 30 percent 
evaluation for his service-connected prostatitis.  He 
contends that the medical evidence submitted in support of 
his claim shows ongoing continuous treatment for this 
disorder, and that he is required to wear an athletic 
supporter with specialized underwear in addition to intensive 
personal management of this disability.  Therefore, favorable 
determinations have been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a grant 
of service connection for a bilateral foot disorder, and that 
the evidence supports assignment of a 30 percent evaluation 
for the veteran's service-connected prostatitis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran's bilateral foot disorder may not reasonably 
be disassociated from his active service.  

3.  The veteran's prostatitis is manifested by symptomatology 
most consistent with a urinary tract infection requiring 
continuous intensive management.


CONCLUSIONS OF LAW

1.  The veteran's bilateral foot disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 3.304 (1998).  

2.  The criteria for assignment of a 30 percent evaluation 
for the veteran's prostatitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.115a, Diagnostic Code 7527 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Bilateral Foot Disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a bilateral foot disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts pertaining to this issue have been properly and 
sufficiently developed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated coincident 
to service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, if a condition noted 
during service is not shown to have been chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

The veteran's service medical records show that he was 
treated for bilateral foot pain and was given shoe inserts 
during service.  Service and contemporaneous clinical 
treatment records dating from June 1989 through August 1983 
show that the veteran was seen for complaints of bilateral 
foot pain, and was diagnosed with tarsal coalition.  He also 
reported experiencing difficulty under the first metatarsal 
on the left foot and was given a pad to wear in order to help 
alleviate his symptoms.  In addition, the veteran was 
observed to have an area of fullness over his mid-right foot, 
causing some problems with wearing shoes.  He was also shown 
to have a large callus at the base of his fifth metatarsal.  
An undated letter from James R. Larson states that he was 
treating the veteran for problems with his right foot, and 
that the veteran had been given longitudinal arch pads.  Dr. 
Larson recommended continued treatment to more fully evaluate 
the veteran's complaints with respect to his right foot.  

In May 1997, the veteran underwent a VA rating examination in 
which he reported engaging in exercise and extensive running 
and jogging.  He reported that his foot pain began in 
approximately 1988, and that he was presently unable to jog 
or run due to bilateral foot pain.  No gross physical 
abnormalities were noted on examination, and the veteran was 
not observed to have any visible impairments while walking or 
performing physical movements, although he did show mild 
tenderness over the ball of his left foot and at the head of 
the fifth metatarsal on the right.  The examiner concluded 
with his assessment of bilateral foot pain, likely due to 
some sort of ligament or bursitis problem that the veteran 
may have precipitated in service.  The X-ray results did not 
reveal any bony abnormalities.  

Contemporaneous clinical treatment records dating from May 
through June 1997 show that the veteran continued to be seen 
for complaints of foot pain.  The treating physician noted 
that the X-rays showed an abnormality that could have been an 
old fracture of the head of the fifth metatarsal on the right 
foot which had not properly healed, causing pain on the fifth 
metatarsal.  

In September 1997, the veteran underwent an additional VA 
rating examination.  The veteran complained of bilateral foot 
pain and reported that he had been advised to wear wider 
shoes or to have his own shoes stretched to accommodate his 
foot problem.  The examiner noted that the veteran had been 
previously diagnosed with a right club foot deformity and 
that he was currently contemplating surgery.  On examination, 
the veteran was able to walk normally without restriction, 
but was noted to have a prominent callus on the lateral 
aspect of the right foot.  The veteran reported having the 
callus shaved off on multiple occasions.  The examiner 
concluded with his assessment of club feet, likely causing 
recurrent tendonitis and sprain to the area, causing pain and 
discomfort.  The examiner noted that this condition was 
likely congenital, but could have become aggravated due to 
trauma and recurrent tendonitis caused by running, jogging, 
jumping, or other physical activities.  The examiner noted 
that the veteran had indicated that his pain had begun while 
working at a desk job in the Air Force, but did not report 
his running and jogging to the examiner.  

The Board has evaluated the objective medical evidence, and 
concludes that the evidence supports a grant of service 
connection for the veteran's bilateral foot disorder.  The 
veteran's service medical records show that he had been 
treated for bilateral foot pain in service, that had been 
incurred while he was engaged in running and jogging 
exercises.  Post-service medical treatment records also show 
treatment for bilateral foot pain.  In addition, the reports 
of the two VA rating examinations of May and September 1997 
conclude with the examiners' impressions that the veteran had 
chronic bilateral foot pain that may have been incurred in or 
aggravated by his active service, assuming that he was 
engaged in physical training activities such as running, 
jogging, and other physical activities while performing his 
more sedentary duties.  The Board notes that while the 
examiner who conducted the September 1997 examination did not 
specifically conclude that the veteran's foot problems were 
incurred in service, he did offer his opinion that activities 
such as running and jogging, which the veteran did engage in, 
could have aggravated a pre-existing condition to the extent 
that such would result in recurrent tendonitis.  

Accordingly, the Board concludes that the veteran does have a 
bilateral foot disorder, and that a nexus or link between his 
active service and his bilateral foot disorder has been 
established.  It is therefore the decision of the Board that 
the preponderance of the evidence supports the veteran's 
claim, and that service connection for a bilateral foot 
disorder is warranted.  

II.  Entitlement to an Evaluation in Excess of 10 Percent for 
Prostatitis

The veteran's claim for an increased evaluation for his 
service-connected prostatitis is well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  The Board also finds 
that all relevant facts have been properly developed.  See 
38 U.S.C.A. § 5107(a).  The evidence includes the veteran's 
service medical records, records of treatment following 
service, statements by the veteran made in his own behalf, 
and reports of VA rating examinations.  The Board is unaware 
of any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A brief review of the record shows that the veteran was 
initially granted service connection for prostatitis by a 
rating decision of March 1995, and was initially assigned a 
noncompensable evaluation, effective from February 1, 1995.  
The veteran filed a timely appeal to this decision, and 
during the pendency of this appeal, was granted a 10 percent 
evaluation for his prostatitis, effective from February 1, 
1995, by a rating decision of March 1996.  The veteran 
continued his appeal of this issue, maintaining, in essence, 
that his prostatitis which under the applicable evaluative 
criteria most closely approximates the symptomatology for a 
urinary tract infection, requires continuous, intensive 
management, and that he is required to wear special 
underwear.  

The contemporaneous clinical treatment records dated during 
the period of the veteran's active service show that he 
complained of symptoms including swollen and sore testicles, 
and painful urination.  He was diagnosed with chronic 
prostatitis and was given medication to control his symptoms.  
A treatment letter dated in January 1993 from Roland R. 
Ugarte, M.D., stated that the veteran had been seen for 
recurrent, persistent penile and testicular pain.  In his 
substantive appeal, the veteran reported that he had to 
constantly exercise care not to ingest any alcohol or 
caffeine, that he required regular medication, and that his 
testicular pain was aggravated when engaging in sexual 
intercourse.  

The veteran underwent a VA rating examination in March 1996 
in which he was found to experience frequent urination and 
pain in his testicles.  The examiner noted that he had 
undergone recent treatment for his prostatitis and that on 
examination, his prostate appeared to be "boggy" and 
tender.  Beyond chronic prostatitis, no diagnosis was 
offered.  

The veteran underwent an additional VA rating examination in 
March 1998.  He reported perineal soreness, nocturia, and 
occasional urgency.  On examination, the veteran's testicles 
were downgoing and soft, with no masses.  His prostate was 
mildly tender without masses or nodules.  The examination 
report contains a treatment note stating that the veteran was 
to be treated for prostatitis with Doxycycline for six weeks.  
The veteran was to follow up with this treatment in two 
months' time.  Other than noting the veteran's reported 
symptomatology and his history of prostatitis, no other 
findings relevant to this disorder were made.  The examiner 
concluded with a diagnosis of chronic, recurrent prostatitis.  

Contemporaneous clinical treatment records dating from 
approximately June 1996 through February 1998 show that the 
veteran was treated throughout this period for chronic 
prostatitis.  His symptoms included reduced sexual function, 
pain, and frequency in urination.  Treatment records dated in 
January 1996, signed by Hoo Yin Wong, M.D., also indicate 
that the veteran had hormonal aberrations including elevated 
serum testosterone and serum prolactin.  In addition, the 
records show that he was treated throughout this period with 
a variety of medications including Dioxyline, Cipro, and 
Ciprofloraxin.  

The veteran's service-connected prostatitis is evaluated 
under 38 C.F.R. § 4.115a, Diagnostic Code 7527 (1998).  Under 
that diagnostic code, prostate gland injuries, infections and 
related disorders are to be rated as either voiding 
dysfunction or urinary tract infections, whichever is 
predominant.  Given the medical evidence of record, it 
appears that the veteran's symptomatology is more consistent 
with a urinary tract infection, even though his treating 
physicians have not diagnosed such a disorder.  Applying the 
criteria for evaluating urinary tract infections pursuant to 
Diagnostic Code 7527 to the evidence of record, the Board 
concludes that the evidence supports assignment of a 30 
percent evaluation for the veteran's chronic recurrent 
prostatitis.  

Under 38 C.F.R. § 4.115a, Diagnostic Code 7527, a 10 percent 
evaluation is contemplated for long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring of intermittent 
intensive management.  A 30 percent evaluation is 
contemplated for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  A 
30 percent evaluation is the highest rating available for 
urinary tract infections under the schedular criteria.  See 
Id.  

The evidence presented by the veteran, consisting of 
contemporaneous clinical treatment records and medication 
prescriptions dating from the time of the veteran's active 
service to approximately February 1998, show long-term 
continuous drug therapy.  Further, the veteran has been 
diagnosed with recurrent chronic prostatitis, which, while 
not requiring hospitalization, does appear to require 
continuous intensive management.  The veteran reports that he 
is required to exercise extreme care with respect to his 
diet, and has to wear an athletic supporter with specialized 
underwear.  

The Board recognizes that the veteran's medical treatment 
records show what could arguably be described as intermittent 
medical treatment.  However, the Board finds that given the 
recurrent and chronic nature of the veteran's prostatitis and 
his continuous management on a personal level, resolving all 
reasonable doubt in favor of the veteran, the evidence 
supports assignment of a 30 percent evaluation under 
38 C.F.R. § 4.115a, Diagnostic Code 7527.  In addition, the 
Board notes that a 30 percent evaluation is the highest 
rating available for urinary tract infections, and that no 
other diagnostic code appears to be applicable for the 
veteran's service-connected disability.  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998).  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here there has been no showing or assertion 
that the disability under consideration, chronic recurrent 
prostatitis has necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  The Board 
notes that the veteran is currently employed in a gainful 
capacity.  In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, service connection for a 
bilateral foot disorder is granted.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, a 30 percent evaluation is 
assigned for the veteran's prostatitis.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


